



COURT OF APPEAL FOR ONTARIO

CITATION:
Acostandei v. SNC-Lavalin
    Profac Inc., 2012 ONCA 633

DATE: 20120924

DOCKET: C54860

Winkler C.J.O., LaForme J.A. and Cunningham
    A.C.J. (
ad hoc
)

BETWEEN

Nermin Acostandei

Plaintiff (Appellant)

and

SNCLavalin Profac Inc.

Defendant (Respondent)

Nermin Acostandei, appearing in person

Laila Karimi-Hendry, for the respondent

Heard and released orally: September 13, 2012

On appeal from the judgment of Justice Stewart of the Superior
    Court of Justice, dated December 21, 2011.

ENDORSEMENT

[1]

This appeal is entirely without merit. Clearly the appellant feels
    wronged, however he has raised no credible evidence supporting his allegations.
    Accordingly, we would not interfere with any of the factual findings of Stewart
    J.

[2]

All of the appellants allegations at trial were appropriately responded
    to by the respondent, and rejected by the trial judge. SNCLavalin Profac Inc.
    (Profac), the respondent abided by its contractual and statutory obligations
    and was entitled to dismiss the appellant as it did.

[3]

As to the issue of intentional exposure to diseases, the appellant introduced
    no evidence of Profacs malicious intent, nor did the appellant provide any
    evidence that he was suffering from a visible and provable illness. Any
    depression the appellant might have suffered, having been diagnosed long after
    his dismissal, was too remote as to be attributable to the respondent.

[4]

Accordingly, the appeal is dismissed. Costs to the respondent fixed at
    $2500, inclusive of disbursements and applicable taxes.

W.K. Winkler C.J.O.

H.S. LaForme J.A.

J.D. Cunningham A.C.J. S.C.J. (
ad hoc
)


